El Juez Asociado Se. MacLeaky,
emitió la opinión del tribunal.
Hace muchos años que Zoilo Olivencia era dueño de una finca comprendiendo un cafetal, situada en el barrio de Palma. Escrita del término municipal de Las Marías, denominada ‘ ‘ Candelaria. ’ ’ Esta finca fué hipotecada por él a un presbí-tero llamado Gabriel González y la hipoteca fué donada por éste ol día 2 de noviembre de 1903 a los menores demandantes en este pleito. Zoilo Olivencia falleció en febrero de 1903. Los demandados en este pleito José Euclides Olivencia y Antonio' Olivencia son hijo y nieto, respectivamente, de Zoilo Oliven-cia. La hipoteca venció en 31 de diciembre de 1900. Las con-tribuciones y recargos que pesaban sobre la finca ascendieron a $99.13, siendo la misma embargada por tal motivo y vendida en 27 de octubre de 1908. Fué comprada en pública subasta por el demandado Antonio Olivencia, quien por lo menos com-pró 100 cuerdas de la referida finca en dicho remate. El día 4 de noviembre de 1908, el colector de rentas de aquel distrito expidió un certificado de venta al comprador. La finca no fué rescatada de dicha venta en pública subasta dentro del tér-mino de seis meses que la ley concede, haciendo inscribir Antonio Olivencia su certificado de compra en el Registre de la Propiedad de Mayagüez.
Aparece del expresado certificado de compra, según fué inscrito, que la parcela se compone en su totalidad de 130 cuer-das en vez de 116, y que solamente fueron vendidas 100' cuer-das y 30 fueron reservadas. La venta por falta de pago de contribuciones se hizo en pública subasta, a la que concurrie-ron varios postores. Aparece del registro que por virtud de la inscripción del certificado de venta, todos los gravámenes anteriores, incluyendo la hipoteca, habían sido cancelados. El día 4 de junio de 1909, Antonio Olivencia vendió y traspasó a *331su tío José Euelides Olivencia las 100 cuerdas de terreno que había comprado anteriormente en el remate. La causa expre-sada en la escritura otorgada por uno de los demandados al otro,, según de la mismas resulta, fué la suma de $3,000. Esta escritura también fue inscrita én Mayagüez.
Los demandantes alegan en su demanda que todas estas compras y escrituras se hicieron de acuerdo con una conspira-ción que existía entre los demandados para anular la hipoteca y privarles de su propiedad. Que José no pagó a Antonio' ninguna cantidad, y que en realidad el primero nunca tuvo esa suma de dinero en su poder. Alegan además los demandantes que jamás se les notificó acerca del embargo trabado por falta, de pago de contribuciones, ni de la venta, ya por el Tesorero, el colector de rentas o alguna otra persona autorizada para ello, no obstante el hecho de que los demandados conocían la. existencia del gravamen que aparece de los autos a su favor,, alegando además que los demandantes han sufrido por consi-guiente, daños y perjuicios con motivo de la nulidad y cancela-ción de sus derechos en el registro de la propiedad sin haber-tenido una oportunidad para presentar sus defensas. Lq de-manda termina con la súplica de que el embargo y venta por falta de pago de contribuciones y la anotación de dicho embargo y la inscripción de-la venta y del certificado de compra deben todos y cada uno de los mismos ser declarados nulos, y de ningún valor, y que debe además declararse que el crédito hipotecario subsiste y queda en toda su fuerza y vigor, y que-se condene en costas a los demandados. Los demandados for-mularon su contestación negando los hechos esenciales conte-nidos en la demanda, y alegando nuevas materias en su defensa.
El día 8 de marzo de 1912, tuvo lugar el juicio de esta, causa ante la corte de distrito, compareciendo las partes y sus respectivos abogados que presentaron evidencia documen-tal y testifical, declarando ia corte por el resultado de la evi-dencia, probados los siguientes hechos, a saber:
I. Que los menores demandantes Fernández y Díaz adqui-*332rieron nn crédito hipotecario de $16,718.74 moneda provincial, por título de donación graciosa que les hiciera el presbítero Gabriel González, por escritura pública núm. 588, otorgada en Mayagüez, P. R., el día 2 de noviembre de 1903 ante el No-tario Riera Palmer, que fué inscrita en 16 de diciembre de 1903 en el Registro de la Propiedad de Mayagüez a nombre de dichos menores, al folio 237, del tomo 17 de Las Marías, finca núm. 381, inscripción 10*., pesando dicho crédito hipotecario sobre una hacienda de café llamada “Candelaria” con cabida de 116 cuerdas más o menos y radicada en el barrio de Palma Escrita de la Municipalidad de Las Marías, P. R., o sea la misma finca descrita en el hecho Io. de la demanda. Que dicho ■crédito hipotecario fué constituido por Zoilo Olivencia y Bobé, dueño entonces de la referida finca “Candelaria.”
II. Que la mencionada finca ‘ ‘ Candelaria ’ ’ fué embargada por el Colector de Rentas Internas de Las Marías, por falta de pago de las contribuciones, y sacada a pública subasta, anunciándose la misma por medio de avisos fijados en la Colecturía de Rentas Internas de Las Marías, y en uno de los periódicos de Mayagüez; y el día 27 de octubre de 1908, que fué el día señalado para la venta de la misma en pública su-basta, comparecieron a dicho acto varios postores, entre los •cuales estaba el demandado Antonio Olivencia a quien le fueron adjudicadas 100 cuerdas de la finca referida por la suma de $99.13, extendiéndose a su favor el oportuno certifi-cado de venta el día 4 de noviembre de 1908, que fué inscrito en el Registro de la Propiedad de Mayagüez, en 7 de mayo de 1909, después de haber transcurrido el plazo de 150 días que, para redimir la propiedad subastada, concedía la ley vigente entonces. Que con dicha inscripción en el registro quedaron cancelados todos los gravámenes anteriores que pesaban sobre las 100 cuerdas rematadas, quedando, por tanto, anulado el gravamen de los menores demandantes:
III. Que por escritura pública otorgada en Mayagüez el día 4 de junio de 1909 ante el Notario Robustiano Biaggi, el demandado Antonio Olivencia vendió las 100 cuerdas de te-*333rrend rematadas al otro demandado José Enclides Olivencia, por la suma de $3,000, que el vendedor confesó liaber recibido con anterioridad al acto del otorgamiento de dicha escritura, y esta escritura de compraventa fué inscrita en el Registro de lá Propiedad de Mayagüez el día 11 de junio de 1909.
IV. No aparece probado que el Tesorero de- Puerto Rico o el Colector de Rentas Internas de Las Marías notificara a los demandantes o dueños del crédito hipotecario de la su-basta de las 100 cnerdas de la finca “Candelaria”, ni aparece-tampoco probado satisfactoriamente que tal notificación no fuera hecha por el Tesorero de Puerto Rico o el colector.
V. Pero sí aparece plenamente probado a satisfacción de la corte, que José A. Fernández, padre y legal representante de los menores demandantes, fué notificado en 31 de octubre de 1908 por el demandado José E. Olivencia, del remate de la finca “'Candelaria” que tuvo lugar cuatro días antes o sea en 27 de octubre de 1908.
VI. También se probó que José A. Fernández (padre de los menores demandantes) tenía otros bienes en la época del remate de la “Candelaria,” que para redimir la finca rema-tada sólo necesitó unos $100 más o menos y que entonces (21 y 27 de octubre de 1908), el propio José A. Fernández rescató dos fincas suyas que le habían sido rematadas.
VII. También se probó que Zoilo Olivencia falleció el día 4' de febrero de 1903, en la municipalidad de Las Marías, Puerto Rico. Que cuando ocurrió el remate de la finca ‘ ‘ Can-delaria” (27 de octubre de 1908) José A. Fernández (padre de los menores demandantes) se hizo cargo de la finca, estando en dicha finca como encargado de ella y por cuenta del referido Sr. Fernández, José Euclides Olivencia. Que José E. Oli-vencia y Antonio Olivencia (los demandados) son hijos y nieto, respectivamente, de Zoilo Olivencia y Bobé, siendo el primero de los demandados, tío del otro demandado Antonio Olivencia. Estos son los hechos que han sido declarados probados por la corte inferior.
Dicha corte resolvió que habían dos cuestiones importan-*334tes envueltas en las debida consideración de este caso, a saber: (1) si es nulo o nó el remate de las 100 cuerdas de la finca. “Candelaria,” por no liaber sido notificado en la forma que prescribe el artículo 315 del Código Político, según fia sido enmendado por la Ley de marzo 14, 1907; y (2) si se fia pro-bado o nó conspiración o confabulación fraudulenta por parte de los demandados para obtener la cancelación de la hipoteca perteneciente a los demandantes. Ambas cuestiones fueron resueltas por la corte sentenciadora en la negativa, requi-riendo de esta manera, una sentencia a favor de los deman-dados. Sostiene el apelante que ambas cuestiones fueron resueltas erróneamente por la corte inferior, y señala cinco errores que se alega fueron cometidos, los que en sustancia, son como sigue:
I.
La corte inferior cometió error al declarar que se lia cum-plido con los preceptos del artículo 315 del Código Político, según ha sido enmendado por la Ley de 14 de marzo de 1907, por el solo hecho de que el padre de los menores demandantes haya podido tener conocimiento o aviso particular de que se hubiera celebrado la'subasta de la hacienda “Candelaria.”
II.
La corte inferior cometió error al declarar que no se ha probado la conspiración o confabulación fraudulenta por parte de los demandados.
III.
La corte cometió error al no declarar que José Euclides Olivencia estaba inhabilitado para comprar en pública su-basta la hacienda “Candelaria” que fue de su difunto padre, y por lo tanto, no podría comprarla al otro comprador ostensible, Antonio Olivencia.
IV.
La corte cometió error al no declarar que la venta en pú-*335blica subasta de parte de la hacienda “Candelaria” es nnla por ambigüedad, o falta de la debida descripción.
V.
La corte inferior cometió error al eliminar la declaración del testigo Juan Medina González en lo referente a la con-ducta observada por el colector durante la subasta de la hacienda “Candelaria.”
Consideraremos estas cuestiones por el orden en que han sido presentadas en el alegato escrito' e informe oral de los apelantes:
I.
Aunque la corte inferior reconoce la validez y fuerza del artículo 315 del Código Político, según ha sido enmendado por la Ley de 14 de marzo de 1907, sostiene que las disposiciones del mismo fueron cumplidas por el hecho de que el padre de los menores demandantes pudo haber tenido conocimiento o informes particulares del remate de la finca “Candelaria” que había tenido lugar por virtud del embargo que se trabó sobre la misma para el pago de contribuciones y recargos que debía dicha finca. Aparece claramente de los autos que tres días después del mencionado remate, el padre de los deman-dantes fue notificado por el demandado José Euclides Oliven-cia que la finca había sido vendida para el cobro de contribu-ciones en pública subasta y fué comprada por su sobrino Antonio Olivencia. ¿ Se ha cumplido con esto de modo suficiente con el estatuto que regula esta materia? El estatuto' a que se ha hecho referencia dispone que en todos los casos en que se embargaren y vendieren bienes- raíces para el pago de con-tribuciones, el Tesorero de Puerto Rico notificará la inscrip-ción o gravamen sobre dicha propiedad, consignando en la notificación la fecha de la venta, la suma en que se hubiere vendido la propiedad, y los demás hechos que estimate opor-tunos. Leyes de la sesión de 1907, página 340. Siendo el objeto de estos estatutos en relación con la venta 'de bienes *336inmuebles po'r falta de pago ele contribuciones, es esencial que se cumpla estrictamente con tocias las disposiciones del esta-tuto, tanto en lo que se refiere al cumplimiento de cuales-quiera condiciones anteriores o requisitos indispensables para poder ejercitar la facultad de vender y para llevar a cabo la propia venta, así como para que se cumpla con las demás condiciones posteriores a la venta. 37 Cyc., 1281, y numerosos casos que allí se citan. Ronkendorf v. Taylor, 29 U. S., (4 Pet.) 348; Thatcher v. Powell, 19 U. S. (6 Wheat.), 119; Williams v. Peyton, 17 U. S., (4 Wheat.), 75.
Se ha resuelto generalmente por las cortes de todos los Estados de la Unión Americana, que.los estatutos que regulan lá tasación y cobro de contribuciones deben ser estrictamente observados en todas sus disposiciones esenciales. Kelsey v. Abbott, 13 Cal., 609; Ferris v. Coover, 10 Cal., 589, y casos citados en el mismo.
De modo que el estatuto de referencia exige que el Teso-rero de Puerto Pico, 7/a personalmente o por medio de su agente debidamente autorizado, el colector de rentas, noti-fique a los dueños de los gravámenes la venta por falta de pago de contribuciones, cuya notificación deberá hacerse' por escrito, como puede deducirse claramente de las palabras del-mismo estatuto, pues de otro modo dicha notificación no puede expresar la fecha, suma y otros hechos que él Tesorero pueda considerar oportunos, en forma eficaz. No debemos perder de vista el hecho de que la Ley de Contribuciones dispone que un embargo por atraso en el pago de las contribuciones pro-ducirá el efecto de una sentencia sobre la finca embargada. Por tanto, no podemos estar conformes con que por el mero hecho de que el comprador por virtud de la venta por falta de pago de contribuciones,' o alguna otra persona que le ha com-prado la finca pueda, mediante una carta dirigida al acree-dor hipotecario, ‘proporcionarle la debida1 notificación" dé que se ha efectuado' una venta en pública subasta, quéclanclo la finca sujeta a1-los gravámenes por'virtud del embargo pára satis-facer ■ la suma de contribuciones' y recárgos qué sé deban *337sobre la misma. Tal notificación no se ajusta al estatuto y no puede ser considerada como válida u obligatoria.
II.
Con respecto a la conspiración o confabulación fraudulenta que se alega en la demanda, fue llevada a cabo por los deman-dados ¿cometió error la corte sentenciadora al declarar que no se había probado dicha conspiración por parte de los de-mandados? La corte en su opinión parece sostener que el fraude, si alguno existió, por parte de los demandados, debió Haberse probado como un acto independiente y de modo ter-minante. Cierto es que el fraude debe demostrarse mediante la debida prueba, y .que no puede deducirse o presumirse o siquiera suponerse, pues la prueba debe consistir de las cir-cunstancias que rodean a las partes, así como sus relaciones entre sí y de la transacción en que se alega que el fraude ha sido cometido. En'otras palabras, puede llegar a la cuestión relativa al fraude adoptando el mismo procedimiento de prueba que con respecto a cualquier otro hecho en un pleito civil. Se lia expresado por las autoridades que es difícil esta-blecer para mostrar la intención fraudulenta de una parte contra quien se imputa una conspiración o confabulación frau-dulenta. La prueba debe considerarse conjuntamente y ser enteramente satisfactoria; o sea, deberá ser suficientemente robusta y convincente para convencer a una persona de sano criterio de la verdad de la imputación que se hace con respecto' al mismo. Dicha intención fraudulenta puede, sin embargo, deducirse de la misma escritura de compraventa, de los co-rrespondientes actos de las diferentes partes y de todas las. circunstancias que rodean y concurren en la transacción, y no deberá necesariamente ser probado como un hecho independiente. Bullet v. Worthington, 3 Md. Ch., 99; Zeliff v. Schuster, 31 Mo., App., 493; Vandervort v. Fouse, 52 W. Va., 214, 43 S. E. Rep., 112; Weisiger v. Chisholm, 28 Tex., 780; Bowden v. Bowden, 75 Ill., 143; 20 Cyc., 799-800.
*338Podemos declarar, teniendo en cuenta los antos, que exis-ten muchos indicios y circunstancias que demuestran o tienden a demostrar, que hubo un convenio entre los demandados o que por lo menos se valieron de ciertos medios para defraudar a los menores demandantes en cuanto a la hipoteca que tenían sobre la finca denominada “Candelaria”; como por ejemplo, la forma en que se ilevó a cabo el remate en pública subasta, el conocimiento que tanto el tío como el sobrino tenían de la existencia de la hipoteca y su inscripción en el registro corres-pondiente. Todas éstas son circunstancias de naturaleza tal que tomadas en relación con otras semejantes, una persona de inteligencia corriente podría llegar a la conclusión de que se había cometido un fraude y deben ser tomadas en considera-ción por la corte al llegar a la conclusión con respecto a la «existencia de dicho fraude. La finca “Candelaria”, sobre la «cual tienen los demandantes constituida la hipoteca, fué tasada ;para los fines del pago de contribuciones en la suma de $4,975, ;y Antonio Olivencia compró en el remate 100 cuerdas de la misma por la suma de $99.30. Una insuficiencia marcada de precio es una circunstancia que, a lo menos, tiende a mostrar dolo en la venta de cualquiera propiedad. La suma por la cual se constituyó la hipoteca parece haber sido la de $16,718.74, y además los autos revelan que el deudor hipotecario es el abuelo paterno de la persona que compró la finca en la venta por falta de pago de contribuciones y el padre de aquel que compró la misma al comprador por virtud de la subasta; si la venta en pública subasta hubiera sido válida y se hubiera cumplido con todos los demás requisitos de la ley, el efecto hu-biera sido el de anular el crédito hipotecario perteneciente a los menores demandantes, y todas estas circunstancias tomadas en conjunto podrían muy bien ser consideradas como suficientes para que la corte estuviera justificada en llegar a la conclusión de que hubo confabulación fraudulenta o conspiración contra los derechos de los acreedores hipotecarios, según las mismas existían sobre las fincas en la época de las transacciones a que se ha hecho referencia. La resolución de la corte sentencia-*339dora sobre el particular no puede declararse que ba sido correcta.
III.
¿Cometió error la corte sentenciadora al no declarar como conclusión de derecho que el demandado José Euelides Oli-vencia estaba imposibilitado para comprar en el remate la hacienda “Candelaria,” por el hecho de que la misma perte-neció a su difunto padre, y de ser él el dueño de una participa-ción en la misma por su cualidad de heredero forzoso, y por tal motivo no podía adquirir dicha finca de su sobrino, o sea el comprador, por virtud de la subasta, Antonio Olivencia, el otro demandado? Eesulta claramente de los autos que la finca “Candelaria” pertenecía al contribuyente moroso y deu-dor hipotecario Zoilo Olivencia y fué inscrita a su nombre en el registro de la propiedad. Este falleció en 1903 y entre sus herederos forzosos encontramos a un hijo que es ahora el demandado José Euelides Olivencia. Después de la muerte del contribuyente, no podía ser comprador por virtud de la venta en pública subasta, puesto que estaba obligado a pagn las contribuciones y cualquier compra que pudiera hacer no sería considerada' como que por ella se le traspasaba ningún título sino como un mero pago de las contribuciones que se debían. Ha quedado establecido por las autoridades el hecho de que una persona que está imposibilitada para comprar bienes inmuebles vendidos por falta de pago de contribuciones, ya debido a la relación que tiene en cuanto al título o por su obligación con el condueño, no se le permitirá adquirir un título válido sobre dicha finca, porque indirectamente procure que otra persona aparezca como comprador ostensible en dicha subasta y luego acepte una cesión del certificado o escri-tura de traspaso de dicha persona al ser ésta reembolsada en la cantidad que ha empleado o en alguna otra suma. Shay v. McNamara, 54 Cal., 169; Bernal v. Lynch, 36 Cal., 135; McAlpine v. Sitzer, 119 Ill., 273; Montgomery v. Whitfield, 41 La. Ann., 549; 37 Cyc., 1354. Encontramos también esta *340doctrina claramente expresada en el caso de Christy v. Fisher, 58 Cal., 256, en el cual la Corte Suprema de ese Estado se expresó como sigue:
‘‘La persona que tiene la obligación moral o legal de pagar las contribuciones' no está én condiciones de poder ser un comprador en la venta que se baga para' el pagó dé las contribuciones; y si dicha persona permite que la- propiedad se venda y la compra, ya personal-mente o indirectamente por medio de un.agente, no adquiere por ello ningún derecho o título a la propiedad, pues se considera que su compra es un medio de pagar las contribuciones.”
Aplicando la ley, según se expresó en ese caso al de autos, resulta claro que José Euclides Olivencia estaba obligado a pagar las contribuciones como heredero forzoso del contri-buyente moroso y por su relación fiduciaria se encontraba imposibilitado de poder adquirir posteriormente del compra-dor que la obtuvo en el remate, quien es nieto del contribu-yente moroso, la finca así adquirida.
IV.
¿Debió la corte sentenciadora haber declarado que el remate de las cien cuerdas que se tomaron de la finca Candelaria es malo y de ningún valor por ambigüedad o fa ta de la debida descripción de la misma? Vemos del certificado de venta que fué expedido por el Colector de Rentas de Las Marías al com-prador en ,1a venta por falta de pago- de contribuciones, que toda, la finca denominada “Candelaria” no fué vendida, sino solamente 100 cuerdas pertenecientes a la misma; tampoco ex-presaba dicho certificado una descripción.adecuada de las 100 cuerdas que se vendieron, ni de las- 30 16, según sea el caso, que quedaban al. contribuyente moroso.-aparte de aquéllas. ¿Anula la transacción este hecho de la ambigüedad n insufi-ciencia de la descripción? Encontramos que este defecto fué observado por el Registrador, deja Propiedad de Mayagüez aunque como subsanable, en -su resolución, según aparece de la nota puesta al pie.de la "certificación en que se dice lo siguiente:: -. ¡ ■: ,/ -. ■ ; ■
*341“Inscrito el presente título al folio 238 vto. del tomo 17 de Las Marías, finca número 781 quintuplicado, inscripción 11“., la cual es también de cancelación de gravámenes, habiéndose consignado en la misma como defectos subsanables, (1) el no describirse en el certifi-cado las 100 cuerdas que se venden; y (2) el no aparecer autorizada por funcionario alguno la nota que bay en dicho certificado, según la cual quedan reservadas 30 cuerdas a favor del contribuyente moroso.”
Se lia resuelto en California por la Corte Suprema de aquel Estado, que si un funcionario vende una parte de la totalidad de una finca y la misma se describe en cuanto a su cabida, pero no con respecto a su situación, la venta será con-siderada nula por ambigüedad. Roberts v. Chan Tin Pen, 23 Cal., 239.
Numerosas autoridades podrían citarse en apoyo de esta proposición, pero es tan clara la misma que no es necesario hacer ninguna otra referencia a ella.
V.
El quinto seña1 amiento de error con respecto a la elimi-nación de la declaración de uno de los testigos en lo referente a los actos ejecutados por el colector durante la subasta, no es necesario que se discuta, pues e'l caso en conjunto se fia desa-rrollado principalmente en los cuatro señalamientos que ya hemos considerado.
Tomando en consideración los errores señalados que ya liemos discutido con alguna extensión, somos claramente de opinión de que la corte inferior cometió error al resolver este caso y dictar sentencia a favor de los demandados y contra los demandantes en esta acción. Por los errores que fian sido indicados, la sentencia de la corte inferior debe revocarse y dictarse otra de conformidad con los principios enunciados en esta opinión.

Revocada.

Jueces concurrentes: Sres.- Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey. •